Citation Nr: 1029482	
Decision Date: 08/05/10    Archive Date: 08/16/10

DOCKET NO.  03-35 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. Adams, Counsel

INTRODUCTION

The Veteran served on active duty from December 1952 to December 
1954.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New York, 
that denied service connection for PTSD.  In September 2006, the 
Veteran testified before the Board at a hearing held at the RO.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDING OF FACT

The medical evidence shows that the Veteran has been diagnosed 
with chronic PTSD which is medically attributed to a verified 
stressor he experienced during his service.


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  
38 U.S.C.A. §§ 1110, 5107 (West 2002), 38 C.F.R. §§ 3.303, 3.304, 
4.125 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

A claimant with active service may be granted service connection 
for a disease or disability either incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2009).  Service incurrence will be 
presumed for psychosis if manifest to a degree of 10 percent or 
more within one year after active service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).
The disease entity for which service connection is sought must be 
chronic as opposed to merely acute and transitory in nature.  For 
the showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time as distinguished from merely isolated findings or a 
diagnosis including the word chronic.  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  Where 
the fact of chronicity in service is not adequately supported 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2009).

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2009).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Mercado-
Martinez v. West, 11 Vet. App. 415 (1998); Cuevas v. Principi, 
3 Vet. App. 542 (1992).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible.  Lay 
assertions of medical status do not constitute competent medical 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The record before the Board contains service treatment records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (a 
discussion of all evidence by the Board is not required when the 
Board has supported its decision with thorough reasons and bases 
regarding the relevant evidence).

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a) (under the 
criteria of DSM-IV), a link, established by medical evidence, 
between current symptoms and an in-service stressor, and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 4.125 (2009).

VA considers diagnoses of mental disorders in accordance with the 
American Psychiatric Association:  Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (1994) (DSM-IV). 
38 C.F.R. § 4.125 (2009).  The DSM-IV criteria for a diagnosis of 
PTSD include: A) exposure to a traumatic event; B) the traumatic 
event is persistently experienced in one or more ways; C) 
persistent avoidance of stimuli associated with the trauma and 
numbing of general responsiveness is indicated by at least three 
of seven symptoms; D) persistent symptoms of increased arousal 
are reflected by at least two of five symptoms; E) the duration 
of the disturbance must be more than one month; and F) the 
disturbance causes clinically significant distress or impairment 
in social, occupational, or other important areas of functioning.  
DSM-IV, Diagnostic Code 309.81.

If the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to the 
contrary, and provided the claimed stressor is consistent with 
the circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (2009); 38 U.S.C.A. § 1154(b) (West 2002).

When the evidence does not establish that a veteran is a combat 
veteran, his assertions of service stressors are not sufficient 
to establish the occurrence of such events.  Rather, his alleged 
service stressors must be established by official service record 
or other credible supporting evidence.  38 C.F.R. § 3.304(f) 
(2009); Pentecost v. Principi, 16 Vet. App. 124 (2002); Fossie v. 
West, 12 Vet. App. 1 (1998); Cohen v. Brown, 10 Vet. App. 128 
(197); Doran v. Brown, 6 Vet. App. 283 (1994).

Effective July 12, 2010, VA amended 38 C.F.R. § 3.304 governing 
service connection for PTSD by liberalizing, in certain 
circumstances, the evidentiary standard for establishing the 
required in-service stressors.  Specifically, the rule amends 
38 C.F.R. § 3.304(f)(3) which now provides that if a stressors 
claimed by a veteran is related to the veteran's fear of hostile 
military or terrorist activity and a VA psychiatrist or 
psychologist, or a psychiatrist or psychologist with whom VA has 
contracted, confirms that the claimed stressor is adequate to 
support a diagnosis of PTSD and the veteran's symptoms are relate 
to the claimed stressors, in the absence of clear and convincing 
evidence to the contrary, and provided the claimed stressor is 
consistent with the places, types, and circumstances of the 
veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressors.  
38 C.F.R. § 3.304(f)(3) (2010).

It is the Board's principal responsibility to assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 429 
(1995); Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F.3d 1477 (Fed. Cir. 1997); Guimond v. Brown, 6 
Vet. App. 69 (1993); Hensley v. Brown, 5 Vet. App. 155 (1993).  
In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted on 
behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  
The Board is not required to accept an appellant's uncorroborated 
account of his active service experiences.  Wood v. Derwinski, 1 
Vet. App. 190 (1991).

The record before the Board contains service medical records and 
post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (a 
discussion of all evidence by the Board is not required when the 
Board has supported its decision with thorough reasons and bases 
regarding the relevant evidence).

Based on a thorough review of the record, the Board finds that it 
is as likely as not the Veteran's PTSD is related to his active 
service.

The Veteran contends that he has PTSD that is related to alleged 
service stressors during his service, warranting service 
connection for PTSD.  38 C.F.R. § 3.304(f) (2009).  Specifically, 
he contends that in 1954 a fellow soldier committed suicide on 
the steps of the barracks, after which he was detailed to clean 
the individual's uniform and deliver his personal effects to the 
morgue, where he witnessed an autopsy being performed on the 
deceased soldier.

The initial question for the Board is whether the Veteran engaged 
in combat with the enemy.  "Engaged in combat with the enemy" 
requires that the veteran have personally participated in events 
constituting an actual fight or encounter with a military foe or 
hostile instrumentality.  VAOGCPREC 12-99 (1999), 65 Fed. Reg. 
6257 (2000).

The Veteran's service personnel records show that he served as an 
accountant and bookkeeper at the Fitzsimons Army Hospital in 
Denver, Colorado, from August 1954 to December 1954 and received 
the National Defense Service Medal.  While that award indicates 
service, it does not necessarily denote combat.  Therefore, the 
Board finds that the decorations do not indicate that the Veteran 
participated in combat while in service.  In addition, the 
Veteran's alleged stressor is inconsistent with the places, 
types, and circumstances of the Veteran's service as an 
accountant and bookkeeper.  Accordingly, corroborating evidence 
of any claimed stressful events having actually occurred is 
required to support his claim and that any reported stressor must 
be verified.  Doran v. Brown, 6 Vet. App. 283 (1994); 38 C.F.R. 
§ 3.304(f)(3) (2010).

The Veteran's service medical records are void of findings, 
complaints, symptoms, or diagnoses of a psychiatric disorder.

VA medical records indicate treatment for and diagnoses of 
depression, anxiety disorder, depressive disorder, and PTSD.  In 
June 2003, the Veteran sought psychiatric treatment after years 
of poor sleep and chronic tearfulness due to memories from his 
service as a medic in at Fitzsimons Army Hospital.  He stated 
that he was actively involved in the treatment of severely 
wounded soldiers and one violent suicide.  The Veteran had 
traumatic recall of specific painful experiences as a medic.

The Veteran was afforded a VA PTSD examination in July 2003, at 
which time he presented with a history as an accountant and 
bookkeeper during service at Fitzsimons Army Hospital.  It was 
noted that while he did not work as a medic, he helped carry 
wounded soldiers from transport planes to the hospital two or 
three nights a week.  The Veteran was also present near, but did 
not witness the suicide of, another soldier in his barracks.  
However, after the suicide he and another soldier had to take the 
soldier's personal effects to the morgue, where he witnessed the 
dissection of the deceased soldier.  The Veteran was diagnosed 
with a depressive disorder, not otherwise specified.  The 
examiner opined that the Veteran did not meet the full DSM-IV 
criteria for PTSD because he did not indicate any impairment of 
social or occupational functioning as a result of his experiences 
during service.  He also noted periods of anxiety and depression 
related to the death of his first spouse and his son's medical 
condition.

VA medical records dated in May 2004 show the Veteran's long 
history of sleep disturbance and nightmares about carrying 
wounded soldiers from the airport to the medical center for 
several years during his service.  The Veteran reported intrusive 
and distressing recollections of dismembered soldiers that he 
cleaned and carried.  He was diagnosed with a history of anxiety 
disorder and PTSD.

In September 2006, the Veteran testified that there was a soldier 
who had just reenlisted for four years and was celebrating and 
became inebriated.  The soldier then retrieved two pistols and 
tried to blow out the speakers after which Military Policemen 
were called.  Distraught about the prospect of being sent to 
prison, after the soldiers left the barracks, the Veteran heard 
shots fired and learned that the soldier committed suicide.  The 
Veteran and his friend were then ordered to take care of the 
soldier's personal effects and wash his soiled clothing.  The 
Veteran and his friend then delivered the items to the morgue 
where the deceased soldier was undergoing an autopsy.  While the 
Veteran testified that he did not know the soldier, he knew that 
he was from Kentucky and was an only child.  The Veteran further 
testified that a soldier by the name of "D.P." helped him wash 
the deceased soldier's clothes.  During his service at the 
hospital, the Veteran worked for the cost and accounting 
department and was on call for air evacuation.

Pursuant to the Board's May 2007 remand, the Veteran was afforded 
a VA PTSD examination in April 2010, at which time he was 
diagnosed with chronic PTSD.  Based on the Veteran's account of 
the soldier that committed suicide in the barracks in 1954 and 
his involvement with the gathering and delivery of the deceased 
soldier's personal effects to the morgue, the examiner opined 
that the Veteran's PTSD is at least as likely as not related to 
the in-service incident during which he walked into the morgue 
and witnessed the autopsy of the deceased soldier.

Having determined that the Veteran has a valid PTSD diagnosis, 
the remaining question before the Board is whether the Veteran's 
PTSD diagnosis is based upon a verified stressor.

Pursuant to the Board's May 2007 remand, the RO attempted to 
verify the Veteran's alleged in-service stressors and requested 
the Veteran to provide additional information in support of his 
claim.  In response to the RO's request, the Veteran submitted a 
September 1954 newspaper article about the unknown soldier's 
suicide, statements in support of claim from his daughter and 
spouse, and a statement from a fellow soldier who was stationed 
at Fitzsimons Army Hospital in 1954 and corroborated the 
Veteran's account of the suicide.  Based on the evidence of 
records, in February 2010 the RO issued a memorandum conceding 
that the Veteran's alleged stressor had occurred.  The RO 
determined that although the Veteran served as an accountant, he 
could have been responsible for cleaning the deceased soldier's 
uniform and delivering it to the morgue.  Since he served with a 
medical services unit, a trip to the morgue is plausible.

The Board finds that the April 2010 VA PTSD diagnosis was based, 
at least in part, on the corroborated stressor of the suicide of 
a fellow soldier in 1954.  After reviewing the evidence, the 
Board finds that there is a reasonable basis to relate the 
Veteran's current PTSD to his active service based on the medical 
evidence presented in this case, which establishes that it is at 
least as likely as not that some portion of the Veteran's PTSD is 
related to his service, and specifically to being subjected to 
involvement in the events surrounding the suicide of a fellow 
soldier in 1954.  38 C.F.R. § 3.303(d)(2009).  Therefore, service 
connection for PTSD is granted.  The Board has resolved all 
reasonable doubt in favor of the Veteran in making this decision.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

ORDER

Service connection for PTSD is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


